Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO:


 GERARDO FERNANDEZ and
 KORNPHAT HILDEBRANT,

                Plaintiffs,                                 JURY TRIAL DEMANDED
        v.

 THAI ISLAND RESTAURANT, LLC, a
 Florida limited liability company, and PHEN
 P. FUTTERMAN,

              Defendants.
 ______________________________________/

                                  JURY TRIAL DEMANDED

        GERARDO FERNANDEZ (“FERNANDEZ”), and KORNPHAT HILDEBRANT,

 (“HILDEBRANT”) by and through their undersigned attorney, files this, their Complaint for

 Damages against Defendants, THAI ISLAND RESTAURANT, LLC, a Florida limited liability

 company (hereinafter, “THAI ISLAND”), and PHEN P. FUTTERMAN (hereinafter

 “FUTTERMAN”), and state as follows:

                                       INTRODUCTION

         1. This is an action to recover unpaid overtime wage compensation under the Fair

  Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                      JURISDICTION

         2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

  28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, THAI
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 7



  ISLAND regularly owned and operated a business engaged in commerce or in the production

  of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

         3.   Defendants, THAI ISLAND and FUTTERMAN operated a restaurant.                 Plaintiffs’

  work involved handling on a regular and recurrent basis “goods” or “materials,” as defined by

  the FLSA, which were used commercially in Defendants’ business, and moved in interstate

  commerce.     This included food, drink and restaurant supplies that were manufactured outside

  the State of Florida.

         4.   Upon information and belief, during the relevant time period, the Defendants had an

  annual gross volume of sales made or business done of not less than $500,000.00.

         5.   The Defendants are subject to the jurisdiction of this Court because it engages in

  substantial and not isolated activity within the Southern District of Florida.

         6.   The Defendants are is also subject to the jurisdiction of this Court because they

  operate, conduct, engage in, and/or carry on business in the Southern District of Florida.

                                                 VENUE

         7.   The venue of this Court over this controversy is based upon the following:


                a.        The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,

                b.        Defendants are and continues to be a corporation and an individual doing

                          business within this judicial district.
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 7



                                            PARTIES

        8.    At all times material hereto, Plaintiffs, FERNANDEZ and HILDEBRANT were

  “employee[s]” of the Defendants within the meaning of the FLSA.

        9.    At all times material hereto, corporate Defendant, THAI ISLAND, was conducting

  business in Key West, Monroe County, Florida with its principal location in that city.

        10. At all times material hereto, Defendants, THAI ISLAND and FUTTERMAN were

  the employers of Plaintiffs, FERNANDEZ and HILDEBRANT.

        11. At all times material hereto, Defendants, THAI ISLAND and FUTTERMAN were

  and continue to be an “employer[s]” within the meaning of the FLSA.

        12. At all times material hereto, Defendants knowingly and willfully failed to pay

  Plaintiffs, FERNANDEZ and HILDEBRANT their lawfully earned wages in conformance with

  the FLSA.

        13. Defendants committed a willful and unlawful violation of the FLSA and, therefore,

  are liable for monetary damages.

        14. At all times material hereto, corporate Defendant, THAI ISLAND operated an

  “enterprise engaged in commerce” within the meaning of the FLSA.

        15. At all times material hereto, the work performed by Plaintiffs, FERNANDEZ and

  HILDEBRANT was directly essential to the business performed by Defendants.

        16. Plaintiffs, FERNANDEZ and HILDEBRANT have fulfilled all conditions

  precedent to the institution of this action and/or such conditions have been waived.
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 7



                                    STATEMENT OF FACTS

         17. In or about 2012, Plaintiff, FERNANDEZ was hired by the Defendants as a line

  cook at the Defendants’ restaurant. His employment ended on about the end of January 2020.

         18. Plaintiff, FERNANDEZ was paid a daily rate of $160.00 per day, which was

  increased to $170.00 per day in or about October 2019.

         19. Plaintiff, FERNANDEZ was not paid time-and-one-half his regular hourly rate of

  pay for all his hours in excess of forty in each week.

         20. In or about 2014, Plaintiff, HILDEBRANT was hired by the Defendants as a line

  cook at the Defendants’ restaurant. Her employment ended in about March 2019.

         21. Plaintiff, HILDEBRANT was paid a daily rate of $150.00 per day.

         22. Plaintiff, HILDEBRANT was not paid time-and-one-half her regular hourly rate of

  pay for all her hours in excess of forty in each week.

         23. Defendants knowingly and willfully operated their business with a policy of not

  paying wages in conformance with the applicable law, to the Plaintiffs.

          24. Defendant, FUTTERMAN was a supervisor and/or managers/owner who was

  involved in the day-to-day operations of the Defendant company and/or was directly

  responsible for the supervision of Plaintiffs, FERNANDEZ and HILDEBRANT. Therefore, he

  is personally liable for the FLSA violations.

          25. Defendant, FUTTERMAN was directly involved in decisions affecting employee

 compensation and/or hours worked by Plaintiffs, FERNANDEZ and HILDEBRANT.

          26. Plaintiffs have retained Bober & Bober, P.A. to represent them in this litigation and

 have agreed to pay the firm a reasonable fee for its services.
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 7



                                   STATEMENT OF CLAIM:

                                             COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       27. Plaintiffs, FERNANDEZ and HILDEBRANT repeat and reallege Paragraphs 1

 through 26 as if fully set forth herein. Plaintiffs, FERNANDEZ and HILDEBRANT’s

 employment with the Defendants was to consist of a normal work week for which they should

 have received time and one-half for their hours worked in excess of the maximum hours

 provided for in the FLSA.

         28. During Plaintiffs’ employment, Plaintiffs worked hours in excess of forty (40) per

 week for which they were not compensated at the statutory rate of time and one-half for all of

 their hours. Plaintiffs, FERNANDEZ and HILDEBRANT were entitled to be paid at the rate of

 time and one-half for all their hours worked in excess of the maximum hours provided for in the

 FLSA.

       29. Records, if any, concerning the number of hours worked by Plaintiffs and the actual

 compensation paid to Plaintiffs are in the possession and custody of the Defendants. Plaintiffs,

 FERNANDEZ and HILDEBRANT intend to obtain these records by appropriate discovery

 proceedings to be taken promptly in this case and, if necessary, they will then seek leave of

 Court to amend their Complaint for Damages to set forth the precise amount due.

       30. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

 as evidenced by their failure to compensate Plaintiffs, FERNANDEZ and HILDEBRANT at the

 statutory rate of time and one-half for all the hours they worked in excess of forty (40) hours per

 week when they knew or should have known such was due.
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 7



       31. Defendants failed to properly disclose or apprise Plaintiffs, FERNANDEZ and

 HILDEBRANT of their rights under the FLSA.

         32. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiffs, FERNANDEZ and HILDEBRANT are entitled to liquidated damages pursuant to the

 FLSA.

         33. Due to the willful and unlawful actions of the Defendants, Plaintiffs, FERNANDEZ

 and HILDEBRANT have suffered damages in the amount not presently ascertainable of unpaid

 overtime wages, plus an equal amount as liquidated damages.

          34. Plaintiffs are entitled to an award of their reasonable attorney’s fees and costs

       pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs, FERNANDEZ and HILDEBRANT respectfully request that

 judgment be entered in their favor against the Defendants:

         a.     Declaring that the Defendants violated the overtime provisions of 29

                U.S.C. § 207;

         b.     Awarding Plaintiffs overtime compensation in the amount calculated;

         c.     Awarding Plaintiffs liquidated damages in the amount calculated;

         d.     Awarding Plaintiffs reasonable attorney’s fees and costs and expenses of

                this litigation pursuant to 29 U.S.C. § 216(b);

         e.     Awarding Plaintiffs post-judgment interest; and

         f.     Ordering any other and further relief this Court deems to be just and

                proper.
Case 4:20-cv-10069-JLK Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 7



                                         JURY DEMAND

       Plaintiffs demand trial by jury on all issues so triable as of right by jury.

 DATED: July 2, 2020.

                                               Respectfully submitted,

                                               BOBER & BOBER, P.A.
                                               Attorneys for Plaintiffs
                                               2699 Stirling Road, Suite A-304
                                               Hollywood, FL 33312
                                               Phone: (954) 922-2298
                                               Fax: (954) 922-5455
                                               peter@boberlaw.com
                                               samara@boberlaw.com

                                               By: s/. Peter Bober
                                                       PETER BOBER
                                                       FBN: 0122955
                                                       SAMARA BOBER
                                                       FBN: 0156248
